UN|TED STATES D|STR|CT COURT
EASTERN D|STR[CT OF M|CH|GAN
SOUTHERN DIV|SION

RODRICK JONES, #281804,

Petitioner,
v. Case No.2:18-cv-12716

Honorab|e Nancy G. Edmunds
Ms. LalVlONTAGNE,

Respondent.
/

 

ORDER DiSM|S§|NG TH_E HABEAS CORPUS PET|T|ON W|THOUT PREJUD|CE
On August 30, 2018, state prisoner Rodrick Jones filed a pro se petition forthe writ
of habeas corpus. See Dkt. #1. On September 10, 2018, l\/lagistrate Judge R. Steven
Whalen ordered Jones to pay the filing fee for his petition or to apply for permission to
proceed in forma pauperis Within twenty-one days from the date of the order. See Dkt.
#3. Nlaglstrate Judge Whalen also stated in his order that a failure to comply with the
order could result in the dismissal of this action. On October 3, 2018, l\/lagistrate Judge
Whalen`s order was returned to the Clerk of the Court With the following notation:
Return to Sender
Refused
Unable to Forward
Since then, Petitioner has not communicated With the Court, informed the Court of
any change in his address, or demonstrated any interest in pursuing this lawsuit.

lfl\ccordinglyl the habeas petition is dismissed Without prejudice for failure to prosecute

Ll'nk V. Wabash R.R. CO., 370 U.S. 626, 629-33 (1962); Fed. R. Civ. P. 41(b); LR 41.2.

i{ ‘%/MM,%M

NANcY d EDMuNDs
oated: //» f»/Y uNlTED sTATEs DlsTRlcT wer

